                                                 I




                        N THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION




Nestor Alvarez,

               Plaintiff,                                    Case No.: 3:18-cv-1768

               v.                                            ORDER

Swanton Local School District,

               Defendant



       In this case the father of a learning-disabled daughter appeals the decision of a State

Level Review Officer (SLRO), in which the SLRO rejected the father’s challenge to his

daughter’s Individual Education Plan (IEP) with the defendant Swanton Local School District

(District). The parties have filed counter-motions for summary judgment.

       Before turning to the merits of those motions, I need to decide the District’s motion to

strike (Doc. 15), which seeks to exclude the father’s reply brief as based entirely on inadmissible

hearsay. (Doc. 14). For the reasons that follow, I grant the motion as provided herein.

       The District’s challenge relates to a Swanton Township police report, which investigators

prepared after receiving a report that another disabled student had sexually assaulted the

plaintiff’s daughter. The defendant claims the report is in toto hearsay and not admissible for the

truth of the matter asserted.


                                                 1
          That was the view of the SLRO, who admitted the report at the administrative hearing as

evidence of the father’s belief – and his resulting concerns for the daughter’s safety – that the

fellow student had sexually assaulted his daughter. The SLRO did not otherwise admit the report

for the truth of anything else – including the nature, extent, and frequency of any alleged sexual

interaction or assaultive conduct by the fellow student against the daughter.

          The Sixth Circuit has made explicit the parties’ assumption, implicit in their short

memoranda: namely, that, unlike most cases involving review of an administrative record, I can

entertain new evidence. See, e.g., Deal v. Hamilton Cty. Bd. of Educ., 392 F.3d 840, 849 (6th Cir.

2004).

          Thus, I turn to the question of the admissibility of the police report in whole or part.

          It is, to be sure, to some extent hearsay. But that begs, but does not answer, the question.

          Rule 803(8) of the Federal Rules of Evidence, commonly known as the public records

exception, allows evidence of a “record or statement of a public office if: A) it sets out: (i) the

officer’s activities; (ii) a matter observed while under a legal duty to report . . .; or (iii) . . .

factual findings from a legally authorized investigation[.]”

          When offered to the jury in a civil case, police reports stand firmly on the bedrock of

Rule 803(8). E.g., Baker v. Elcona Homes Corp., 588 F.2d 551 (6th Cir. 1978) (“A police report

is . . . a ‘public record and report’ within the meaning of the first part of Rule 803(8).”).

          But this does not mean that whatever the officer wrote down comes on in. As the Sixth

Circuit noted in Miller v. Field, 35 F.3d 1088, 1092 (6th Cir. 1994), statements by victims and

others who said something to the officer are “hearsay within hearsay,” and should not go before

a jury.




                                                     2
       But that doesn’t shut the door totally tight: if the second-tier hearsay is itself the subject

of an exception, it gets on through. Which enables the fellow student’s statements about what he

did and when and where he did it to come in as admissions against his penal interest under Fed.

R. Evid. 804(3)(b). See, e.g., Tolbert v. United States, 112 Fed. App’x 440, 444 (6th Cir. 2004)

(finding that “[j]uvenile’s statement was against penal interest” because it “exposed herself to the

possibility of criminal prosecution in . . . juvenile court system[]”).

       One crack in the door remains: namely, statements attributed to school staff that the

sexual incidents could not have happened in the classrooms. Though neither party spotted this

issue, I elaborate so as to move the case along a sensible path.

       Plaintiff could have argued that those statements are admissible under Rule 801(d)(2)(C)

of the Federal Rules of Evidence “as made by a person whom the party authorized to make a

statement on the subject.” Determining that issue could involve a hearing in limine, etc.

       But why bother? Instead of trying to bring those statements in via that exception to the

definition of “hearsay,” the father can either ask the defendant to admit those statements and the

truth thereof. Better yet, he can depose the teachers and find out exactly what they may have

seen and what they did not see or otherwise learn about any incident(s) at school. That way, he

has the first-hand statements from persons with observation-based knowledge, finesses the

evidentiary issue, and keeps the parties and me from wastefully fussing with whether the

teachers were “authorized to make [the] statement[s] on the subject” under the Rule.

                                             Conclusion

       Though I grant the defendant’s motion to strike, I do so without prejudice.

       Subject to the views of the parties, it may be sensible to revise the discovery timetable

and enable supplemental briefing or re-briefing of their motion/counter-motion for summary



                                                   3
judgment. Alternatively, I can, if both so desire, simply proceed to decision based on the present

briefing.

       In light of the foregoing, it is hereby

       ORDERED THAT: defendant’s motion to strike (Doc. 15) be, and the same hereby is

granted, without prejudice.

       The Clerk shall forthwith set a telephone status/scheduling conference.

       So ordered.



                                                     /s/ James G. Carr
                                                     Sr. U.S. District Judge




                                                 4
